United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3562
                                    ___________


John L. Henss, Inc.,                      *
                                          *
              Appellant,                  *
                                          *
     v.                                   *   Appeal from the United States
                                          *   District Court for the
G. Dean Garland; Richard W.               *   Southern District of Iowa.
Kemler; Robert B. Hanson; Fred        *
E. Beaver; Hansen, Bjork and              *          [UNPUBLISHED]
Russell, LLP,                             *
                                          *
              Appellees.                  *
                                    ___________

                     Submitted:     April 30, 1997

                           Filed:   May 14, 1997
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________


PER CURIAM.


     John L. Henss, Inc. appeals the district court's1 Federal Rule of
Civil Procedure 12(b)(6) dismissal of its slander-of-title action.      Having
carefully reviewed the record and the parties' submissions, we find no
error in the district court's dismissal of this action.         Accordingly, we
affirm.   See 8th Cir. R. 47B.




     1
      The HONORABLE CHARLES R. WOLLE, Chief Judge, United States
District Court for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U.   S.   COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-